Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: display control unit; display unit in claim 1-3, 6-7, 10, 15-16, and 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 recites “A program…”. MPEP 2106.01 states:
 “Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable medium needed to realize the computer program’s functionality, as nonstatutory functional descriptive material.”
Examiner suggests amending claim 20 to read “A computer program product embodied on a non-transitory computer readable medium”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 states “wherein in the display order of the display items, an order of the display items localized and arranged in the user is lower than that of the display items localized and arranged in a real space in the display unit”. The claim is confusing as “localized and arranged in the user” is unclear; and it’s hard to decipher the difference between the two locations: “in the user” and “real space”. It’s impossible to conduct a proper integrity search with this claim language. Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fein (US 20140098137 A1).
Regarding claim 1, Fein teaches an information processing device comprising: a display control unit that controls the presence or absence of a display item on a display unit based on a display order of display items determined according to environment information or user information, by using a change in behavior of a user as a trigger (e.g. the AR device 70* of FIG. 7A or 7B may be designed to provide one or more directions (e.g., instructions) for a user to execute in order to see again a previously displayed augmentation (or a modified version of the previously displayed augmentations. For example, if the AR device 70* detects certain user behavior (e.g., user 62 suddenly stopping and looking towards where the user 62 last saw a previously displayed augmentation) that when detected infers user's interest in seeing again a previously displayed augmentation, than rather showing then immediately showing the previously displayed augmentation, directing the user 62 to execute one or more actions (e.g., walking or moving to a particular location or visually focusing on a particular location) in order to see the previously displayed augmentation. That is, in many cases, it may be desirable to have the user 62 see the previously displayed augmentation in its original setting (e.g., for example, if an augmentation contains information related to a non-augmentation scene element such as a parked car, than it may be preferred that the augmentation be displayed with the associated non-augmentation scene element) since many augmentations may only be relevant in the context (e.g., visual environment) in which such augmentations are being presented- para. 92-93, 95, 101, 103-104 and figs. 5G-M, 5V-W, 6D-E).
Regarding claim 2, see the rejection of claim 1 above. Fein further teaches wherein the display order is an order in which the presence or absence of the display item is controlled in time series by the display control unit (e.g. one or more first augmentations having been shown at least at end of a segment of time, detecting, following the showing of the one or more first augmentations up to the end of the segment of time, one or more user behaviors of the user that when detected as occurring infers user's interest in seeing the one or more first augmentations- para. 11).
Regarding claim 3, see the rejection of claim 2 above. Fein further teaches wherein the display control unit displays the display items or erases the display items at different timings according to the display order (e.g. A variety of augmentations may be provided by AR systems including dynamic augmentations that evolve or change over time- para. 71).
Regarding claim 4, see the rejection of claim 1 above. Fein further teaches wherein the environment information includes at least one of luminance information, color information of an environment around the user (e.g. the non-augmentation aspect recording module 810 including the visual form recording module 812 (see FIG. 8A) of the AR device 70* of FIG. 7A or 7B registering the one or more aspects of the one or more non-augmentation scene elements when the visual form recording module 812 registers one or more visual forms (e.g., color, brightness, and so forth) of the one or more non-augmentation scene elements (e.g., non-augmentation scene element 502c of FIG. 5M) at the end of the segment of time- para. 139). Since the claim states “at least one of”, only one condition needs to be met.
Regarding claim 5, see the rejection of claim 1 above. Fein further teaches wherein the user information includes at least one of line-of- sight and view information (fig. 6C-E) and movement information of the user (para. 104).
Regarding claim 6, see the rejection of claim 1 above. Fein further teaches wherein the display control unit controls the presence or absence of the display item by moving the display item inside and outside a display area of the display unit (Fig. 5G-J and 6E).
Regarding claim 7, see the rejection of claim 1 above. Fein further teaches wherein the display control unit controls the presence or absence of the display item by fading in and out the display item in a display area of the display unit (e.g. opaque and semi-transparent- para. 105).
Regarding claim 18, see the rejection of claim 5 above. Fein further teaches wherein the display control unit controls the presence or absence of the display item according to a movement state of the user (para. 104).
Claim(s) 19 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Fein teaches a method to carry out the invention (abstract).
Claim(s) 20 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Fein teaches a computer readable medium (para. 115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein (US 20140098137 A1) as applied to claim 3 above, in view of Takada (US 20180260726 A1).
Regarding claim 8, see the rejection of claim 3 above. As can be seen above, Fein teach/es all the limitations of claim 8 except wherein the display order of the display items is determined according to a degree of influence on the view of the user.
In the same field of data analysis, Takada teaches wherein the display order of the display items is determined according to a degree of influence on the view of the user (e.g. the features in the list may be prioritized on the basis of their individual influence degrees and displayed in order of priority- para. 46). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems analyze data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fein with the features of degree of influence as taught by Takada. The motivation would have been to give the user a useful quickly-accessed prioritized list.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein (US 20140098137 A1) as applied to claim 1 above, in view of Maekawa (US 20130227496 A1).
Regarding claim 16, see the rejection of claim 1 above. As can be seen above, Fein teach/es all the limitations of claim 16 except wherein the display control unit releases control of the display item when the user detects a cancel operation.
In the same field of AR/VR, Maekawa teaches wherein the display control unit releases control of the display item when the user detects a cancel operation (e.g. As an example of the cancel operation of the user in the above-described process, after the highlighting in step S204, the user performs an operation of pressing a cancel button (not illustrated) displayed on the screen or performs an operation of inputting a predetermined gesture for canceling the setting- para. 49). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Fein with the features of gestures as taught by Maekawa. The motivation would have been to give the user a quick and easy method of cancelling menu display options.
Regarding claim 17, see the rejection of claim 16 above. Fein as modified by Maekawa further teaches wherein the cancel operation includes at least one of a gesture (Maekawa: para. 49). Since the claim states “at least one of”, only one condition needs to be met.
Allowable Subject Matter
Claim(s) 9-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613